     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 1 of 29




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

DEBORAH GRAY, as Guardian ad litem of
R.B., a minor child,

               Plaintiff,

v.                                                           Cause No. 1:19-CV-00406-LF/SCY

ACADIA HEALTHCARE COMPANY, INC.,
And ROLLING HILLS HOSPITAL, LLC,

       Defendants.

            ACADIA’S ANSWER TO COMPLAINT FOR PERSONAL INJURY

       Defendant Acadia Healthcare Company, Inc. (hereinafter “Acadia”), by and through its

attorneys of record, Serpe, Jones, Andrews, Callender & Bell, PLLC, respectfully files this

Answer to Plaintiff’s Complaint for Personal Injury (hereinafter “Complaint”), and shows the

Court as follows:

                                           ANSWER

                I.          [ALLEGED] PARTIES, JURISDICTION, AND VENUE

       1.      Acadia is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 1 of the Complaint and therefore, denies the same.

       2.      Acadia is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 2 of the Complaint and therefore, denies the same.

       3.      Acadia admits that Rolling Hills Hospital, LLC is an Oklahoma limited liability

company with a registered agent, The Corporation Company, 1833 South Morgan Road,

Oklahoma City, Oklahoma 73128.

       4.      Acadia admits the allegations contained in Paragraph 4 of the Complaint.

                                                1
      6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 2 of 29




        5.      Acadia admits Rolling Hills Hospital, LLC is a subsidiary.

        6.      Acadia admits that Rolling Hills Hospital, LLC operates an Oklahoma licensed

hospital facility that treats adolescents, adults and senior adults.

        7.      The allegations in Paragraph 7 are specifically directed at another Defendant and,

therefore, no response to the allegations contained in Paragraph 7 is required of Acadia.

Furthermore, the allegations contained in Paragraph 7 of the Complaint constitute legal

conclusions requiring no response. To the extent a response is required, Acadia denies the

allegations contained in Paragraph 7 of the Complaint.

        8.      The allegations in Paragraph 8 are specifically directed at another Defendant and,

therefore, no response to the allegations contained in Paragraph 8 is required of Acadia.

Furthermore, the allegations contained in Paragraph 8 of the Complaint constitute legal

conclusions requiring no response. To the extent a response is required, Acadia denies the

allegations contained in Paragraph 8 of the Complaint.

        9.      Acadia denies the allegations in Paragraph 9 of the Complaint.

        10.     The allegations in Paragraph 10 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 8 is required of Acadia.

Furthermore, the allegations contained in Paragraph 10 of the Complaint constitute legal

conclusions requiring no response. To the extent a response is required, Acadia denies the

allegations contained in Paragraph 10 of the Complaint.

        11.     The allegations in Paragraph 11 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 11 is required of Acadia.

Furthermore, the allegations contained in Paragraph 11 of the Complaint constitute legal


                                                   2
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 3 of 29




conclusions requiring no response. To the extent a response is required, Acadia denies the

allegations contained in Paragraph 11 of the Complaint.

       12.     Acadia denies the allegations contained in Paragraph 12 of the Complaint.

       13.     Acadia denies the allegations contained in Paragraph 13 of the Complaint.

             II. [ALLEGED] GENERAL FACTS COMMONS TO ALL CLAIMS

       14.     In response to the allegations contained in Paragraph 14 of the Complaint, Acadia

incorporates herein its objections and responses to the preceding and succeeding paragraphs.

[Alleged] Background of Addiction and Mental Health in the United States

       15.     In response to the allegations contained in Paragraph 15 of the Complaint, Acadia

objects to the allegations as irrelevant and potentially contextually misleading and contends that

such allegations require no response by Acadia. To the extent a response is required, Acadia

denies the allegations contained in Paragraph 15 of the Complaint and may move to strike such

irrelevant and improper allegations from the pleadings.

       16.     In response to the allegations contained in Paragraph 16 of the Complaint, Acadia

objects to the allegations as irrelevant and contextually misleading and contends that such

allegations require no response by Acadia. To the extent a response is required, Acadia denies

the allegations contained in Paragraph 16 of the Complaint and may move to strike such

irrelevant and improper allegations from the pleadings.

       17.     In response to the allegations contained in Paragraph 17 of the Complaint, Acadia

objects to the allegations as irrelevant and contextually misleading and contends that such

allegations require no response by Acadia. To the extent a response is required, Acadia denies

the allegations contained in Paragraph 17 of the Complaint and may move to strike such


                                                3
      6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 4 of 29




irrelevant and improper allegations from the pleadings.

       18.     In response to the allegations contained in Paragraph 18 of the Complaint, Acadia

objects to the allegations as irrelevant, contextually misleading, argumentative and inflammatory

and contends that such allegations require no response by Acadia. To the extent a response is

required, Acadia denies the allegations contained in Paragraph 18 of the Complaint and may

move to strike such irrelevant, improper and inflammatory allegations from the pleadings.

       19.     In response to the allegations contained in Paragraph 19 of the Complaint, Acadia

objects to the allegations as irrelevant, contextually misleading, argumentative and inflammatory

and contends that such allegations require no response by Acadia. To the extent a response is

required, Acadia denies the allegations contained in Paragraph 19 of the Complaint and may

move to strike such irrelevant, improper and inflammatory allegations from the pleadings.

[Alleged] General Information About Defendant Acadia Healthcare Company, Inc.

       20.     Acadia admits that Acadia Healthcare Company, Inc. was established in January

2005 to develop and operate a network of behavioral health facilities across the country, which

operate independently to provide psychiatric and chemical dependency services, among others.

       21.     Acadia admits that a network of 583 behavioral healthcare facilities operate with

approximately 18,100 beds in 40 states, the United Kingdom, and Puerto Rico.

       22.     In response to the allegations contained in Paragraph 22 of the Complaint, Acadia

objects to the allegations as irrelevant, contextually misleading, argumentative and inflammatory and

contends that such allegations require no response by Acadia. To the extent a response is required,

Acadia denies the allegations contained in Paragraph 22 of the Complaint and may move to strike

such irrelevant, improper and inflammatory allegations from the pleadings.


                                                 4
      6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 5 of 29




[Alleged] Background of Joey Jacobs

       23.     In response to the allegations contained in Paragraph 23 of the Complaint, Acadia

objects to the allegations as irrelevant and misleading and contends that such allegations require

no response by Acadia. To the extent a response is required Acadia admits that Joey Jacobs is

the former Chief Executive Office and Chairman at Acadia Healthcare Company, Inc.

       24.     In response to the allegations contained in Paragraph 24 of the Complaint, Acadia

objects to the allegations as irrelevant and contextually misleading and contends that such

allegations require no response by Acadia. To the extent a response is required, Acadia admits

that Joey Jacobs served as the President and CEO of Psychiatric Solutions, Inc. and in various

capacities with Hospital Corporation of America.

       25.     In response to the allegations contained in Paragraph 25 of the Complaint, Acadia

objects to the allegations as irrelevant, misleading, argumentative and inflammatory and

contends that such allegations require no response by Acadia. To the extent a response is

required, Acadia denies the allegations contained in Paragraph 25 of the Complaint and may

move to strike such irrelevant, improper and inflammatory allegations from the pleadings.

       26.     In response to the allegations contained in Paragraph 26 of the Complaint, Acadia

objects to the allegations as irrelevant, misleading, argumentative and inflammatory and

contends that such allegations require no response by Acadia. To the extent a response is

required, Acadia is without knowledge or information sufficient to form a belief as to the truth of

the allegations contained in Paragraph 26 of the Complaint and, therefore, Acadia denies the

allegations contained in Paragraph 26 of the Complaint and may move to strike such irrelevant,

improper and inflammatory allegations from the pleadings.


                                                5
      6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 6 of 29




       27.       In response to the allegations contained in Paragraph 27 of the Complaint, Acadia

objects to the allegations as irrelevant, misleading, argumentative and inflammatory and

contends that such allegations require no response by Acadia. To the extent a response is

required, Acadia is without knowledge or information sufficient to form a belief as to the truth of

the allegations contained in Paragraph 27 of the Complaint and, therefore, Acadia denies the

allegations contained in Paragraph 27 of the Complaint and may move to strike such irrelevant,

improper and inflammatory allegations from the pleadings.

       28.       In response to the allegations contained in Paragraph 28 of the Complaint, Acadia

objects to the allegations as precisely that, allegations, as well as irrelevant, misleading,

argumentative and inflammatory and contends that such allegations require no response by

Acadia. To the extent a response is required, Acadia is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 28 of the

Complaint and, therefore, Acadia denies the allegations contained in Paragraph 28 of the

Complaint and may move to strike such irrelevant, improper and inflammatory allegations from

the pleadings.

       29.       In response to the allegations contained in Paragraph 29 of the Complaint, Acadia

objects to the allegations as salacious, improper, irrelevant, misleading, argumentative and

inflammatory and contends that such allegations require no response by Acadia. To the extent a

response is required, Acadia denies the allegations contained in Paragraph 29 of the Complaint

and may move to strike such salacious, irrelevant, improper and inflammatory allegations from

the pleadings.

       30.       In response to the allegations contained in Paragraph 30 of the Complaint, Acadia


                                                 6
      6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 7 of 29




objects to the allegations as salacious, improper, irrelevant, misleading, argumentative and

inflammatory and contends that such allegations require no response by Acadia. To the extent a

response is required, Acadia denies the allegations contained in Paragraph 30 of the Complaint

and may move to strike such salacious, irrelevant, improper and inflammatory allegations from

the pleadings.

       31.       In response to the allegations contained in Paragraph 31 of the Complaint, Acadia

objects to the allegations as salacious, improper, irrelevant, misleading, argumentative and

inflammatory and contends that such allegations require no response by Acadia. To the extent a

response is required, Acadia denies the allegations contained in Paragraph 31 of the Complaint

and may move to strike such salacious, irrelevant, improper and inflammatory allegations from

the pleadings.

       32.       In response to the allegations contained in Paragraph 32 of the Complaint, Acadia

objects to the allegations as salacious, improper, irrelevant, misleading, argumentative and

inflammatory and contends that such allegations require no response by Acadia. To the extent a

response is required, Acadia denies the allegations contained in Paragraph 32 of the Complaint

and may move to strike such salacious, irrelevant, improper and inflammatory allegations from

the pleadings.

       33.       In response to the allegations contained in Paragraph 33 of the Complaint, Acadia

objects to those allegations as irrelevant to any cause of allegation alleged in this Complaint and

as requiring no response by Acadia.

[Allegation that] Jacobs Takes Over at Acadia

       34.       Acadia admits the allegations contained in Paragraph 34 of the Complaint.


                                                  7
      6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 8 of 29




        35.     Acadia denies the allegations contained in Paragraph 35 of the Complaint.

        36.     Acadia admits the allegations contained in Paragraph 36 of the Complaint.

        37.     Acadia denies the allegations contained in Paragraph 37 of the Complaint.

        38.     Acadia admits the allegations contained in Paragraph 38 of the Complaint but denies

any allegations or inferences relating to the referenced footnote.

[Allegation that] Acadia Acquires Rolling Hills

        39.     Acadia admits that Rolling Hills Hospital operates an Oklahoma licensed hospital

facility that treats adolescents, adults and senior adults.

        40.     The allegations in Paragraph 40 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 40 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in Paragraph 40 of the Complaint and,

therefore, denies the same.

        41.     The allegations in Paragraph 41 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 41 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in Paragraph 41 of the Complaint and,

therefore, denies the same.

        42.     The allegations in Paragraph 42 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 42 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in Paragraph 42 of the Complaint and,


                                                   8
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 9 of 29




therefore, denies the same.

       43.     The allegations in Paragraph 43 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 43 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in Paragraph 43 of the Complaint and,

therefore, denies the same.

       44.     The allegations in Paragraph 44 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 44 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in Paragraph 44 of the Complaint and,

therefore, denies the same.

       45.     The allegations in Paragraph 45 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 45 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in Paragraph 45 of the Complaint and,

therefore, denies the same.

       46.     Acadia admits the allegations contained in Paragraph 46 of the Complaint.

       47.     Acadia denies the allegations contained in Paragraph 47 of the Complaint.

       48.     Acadia denies the allegations contained in Paragraph 48 of the Complaint.

       49.     Acadia denies the allegations contained in Paragraph 49 of the Complaint.

       50.     Acadia denies the allegations contained in Paragraph 50 of the Complaint.

       51.     Acadia denies the allegations contained in Paragraph 51 of the Complaint.


                                               9
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 10 of 29




[Allegation that] Acadia Purposefully Avails Itself of the Benefits of Conducting Business

in New Mexico, Including Filling Beds at Rolling Hills

       52.     The allegations in Paragraph 52 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 52 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in Paragraph 52 of the Complaint and,

therefore, denies the same.

       53.     The allegations in Paragraph 53 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 53 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in Paragraph 53 of the Complaint and,

therefore, denies the same.

       54.     In response to the allegations contained in Paragraph 54 of the Complaint, Acadia

states those allegations constitute legal conclusions requiring no response. To the extent a

response is required, Acadia denies the allegations contained in Paragraph 54 of the Complaint.

       55.     The allegations in Paragraph 55 are specifically directed at CYFD, a non-party,

and, therefore, no response to the allegations contained in Paragraph 55 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in Paragraph 55 of the Complaint and,

therefore, denies the same.

       56.     Acadia denies the allegations of Paragraph 56 of the Complaint.




                                               10
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 11 of 29




[Allegation that] Rolling Hills is the Alter Ego of Acadia

        57.    The allegations in Paragraph 57 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 57 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in Paragraph 57 of the Complaint and,

therefore, denies the same.

        58.    Acadia denies the allegations contained in Paragraph 58 of the Complaint,

including all subparts a. through l.

        59.    Acadia denies the allegations of Paragraph 59 of the Complaint.

        60.    Acadia denies the allegations of Paragraph 60 of the Complaint.

[Alleged] General Background of R.B.’s Incidents

        61.    In response to the allegations contained in Paragraph 61 of the Complaint, Acadia

incorporates herein its objections and responses to the preceding and succeeding paragraphs.

        62.    Acadia is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 62 of the Complaint and, therefore, denies the

same.

        63.    Acadia is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 63 of the Complaint and, therefore, denies the

same.

        64.    Acadia is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 64 of the Complaint and, therefore, denies the

same.


                                               11
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 12 of 29




        65.    Acadia is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 65 of the Complaint and, therefore, denies the

same.

        66.    Acadia denies the allegations contained in Paragraph 66 of the Complaint.

                                          III. COUNT I
                               [Alleged] Alter Ego/Instrumentality
                                         (All Defendants)

        67.    In response to the allegations contained in Paragraph 67 of the Complaint, Acadia

incorporates herein its objections and responses to the preceding and succeeding paragraphs.

        68.    In response to the allegations contained in Paragraph 68 of the Complaint, Acadia

states those allegations constitute legal conclusions requiring no response. To the extent a

response is required, Acadia denies the allegations contained in Paragraph 68 of the Complaint.

        69.    Acadia denies the allegations contained in Paragraph 69 of the Complaint.

        70.    Acadia denies the allegations contained in Paragraph 70 of the Complaint.

        71.    Acadia denies the allegations contained in Paragraph 71 of the Complaint.

        72.    Acadia denies the allegations contained in Paragraph 72 of the Complaint.

        73.    Acadia denies the allegations contained in Paragraph 73 of the Complaint.

        74.    Acadia denies the allegations contained in Paragraph 74 of the Complaint.

        75.    Acadia denies the allegations contained in Paragraph 75 of the Complaint.

        76.    Acadia denies the allegations contained in Paragraph 76 of the Complaint.

        77.    Acadia denies the allegations contained in Paragraph 77 of the Complaint.

        78.    Acadia denies the allegations contained in Paragraph 78 of the Complaint,

including all subparts a. through l.


                                               12
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 13 of 29




       79.     Acadia denies the allegations contained in Paragraph 79 of the Compliant.

       80.     Acadia denies the allegations contained in Paragraph 80 of the Complaint.

       81.     Acadia denies the allegations contained in Paragraph 81 of the Complaint.

                                         IV. COUNT II
                                      [Alleged] Civil RICO

       82.     In response to the allegations contained in Paragraph 82 of the Complaint, Acadia

incorporates herein its objections and responses to the preceding and succeeding paragraphs.

       83.     In response to the allegations contained in Paragraph 83 of the Complaint, Acadia

states those allegations constitute legal conclusions requiring no response.

       84.     Acadia denies the allegations contained in Paragraph 84 of the Complaint.

       85.     In response to the allegations contained in Paragraph 85 of the Complaint, Acadia

states those allegations constitute legal conclusions requiring no response.

       86.     In response to the allegations contained in Paragraph 86 of the Complaint, Acadia

states those allegations constitute legal conclusions requiring no response.

       87.     In response to the allegations contained in Paragraph 87 of the Complaint, Acadia

states those allegations constitute legal conclusions requiring no response.

       88.     In response to the allegations contained in Paragraph 88 of the Complaint, Acadia

states those allegations constitute legal conclusions requiring no response.

       89.     Acadia denies the allegations contained in Paragraph 89 of the Complaint.

       90.     Acadia denies the allegations contained in Paragraph 90 of the Complaint.

       91.     Acadia denies the allegations contained in Paragraph 91 of the Complaint.

       92.     Acadia denies the allegations contained in Paragraph 92 of the Complaint.

       93.     Acadia denies the allegations contained in Paragraph 93 of the Complaint.

                                                13
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 14 of 29




       94.     Acadia denies the allegations contained in Paragraph 94 of the Complaint.

       95.     Acadia denies the allegations contained in Paragraph 95 of the Complaint.

       96.     Acadia denies the allegations contained in Paragraph 96 of the Complaint.

       97.     Acadia denies the allegations contained in Paragraph 97 of the Complaint,

including all sub-bullet points. Further, in response to the allegations contained in Paragraph 97

of the Complaint, Acadia objects to the allegations as irrelevant, misleading, argumentative and

inflammatory and as a misrepresentation.

       98.     Acadia denies the allegations contained in Paragraph 98 of the Complaint.

       99.     Acadia denies the allegations contained in Paragraph 99 of the Compliant.

       100.    Acadia denies that Plaintiff is entitled to the relief sought or any relief in response

to the allegations contained in Paragraph 100.

       101.    Acadia denies the allegations contained in Paragraph 101 of the Complaint.

                                         V. COUNT III
                                   [Alleged] Civil Conspiracy

       102.    In response to the allegations contained in Paragraph 102 of the Complaint,

Acadia incorporates herein its objections and responses to the preceding and succeeding

paragraphs.

       103.    Acadia denies the allegations contained in Paragraph 103 of the Complaint.

       104.    Acadia denies the allegations contained in Paragraph 104 of the Complaint.

       105.    Acadia denies the allegations contained in Paragraph 105 of the Complaint.

       106.    Acadia denies the allegations contained in Paragraph 106 of the Complaint.

       107.    Acadia denies the allegations contained in Paragraph 107 of the Complaint.

       108.    Acadia denies the allegations contained in Paragraph 108 of the Complaint.

                                                 14
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 15 of 29




       109.   Acadia denies the allegations contained in Paragraph 109 of the Complaint.

       110.   Acadia denies the allegations contained in Paragraph 110 of the Complaint.

       111.   Acadia denies the allegations contained in Paragraph 111 of the Complaint.

       112.   Acadia denies the allegations contained in Paragraph 112 of the Complaint.

       113.   Acadia denies the allegations contained in Paragraph 113 of the Complaint,

including all sub-bullet points therein. Further, in response to the allegations contained in

Paragraph 113 of the Complaint, Acadia objects to the allegations as irrelevant, misleading,

argumentative and inflammatory and as a misrepresentation.

       114.   Acadia denies the allegations contained in Paragraph 114 of the Complaint.

       115.   Acadia denies the allegations contained in Paragraph 115 of the Complaint.

       116.   Acadia denies the allegations contained in Paragraph 116 of the Complaint.

       117.   Acadia denies the allegations contained in Paragraph 117 of the Complaint.

       118.   Acadia denies the allegations contained in Paragraph 118 of the Complaint.

       119.   In response to the allegations contained in the first sentence of Paragraph 119 of

the Complaint, Acadia states the allegations contained therein constitute a legal conclusion

requiring no response. To the extent a response is required in response to the first sentence,

Acadia denies the allegations. Acadia denies the remainder of the allegations contained in

Paragraph 119 of the Complaint.

                                      VI. COUNT IV
                                    [Alleged] Negligence

[Alleged] Negligence

       120.   In response to the allegations contained in Paragraph 120 of the Complaint,

Acadia incorporates herein its objections and responses to the preceding and succeeding

                                              15
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 16 of 29




paragraphs.

       121.    In response to the allegations contained in the first sentence of Paragraph 121 of

the Complaint, Acadia states the allegations contained therein constitute a legal conclusion

requiring no response. To the extent a response is required in response to the first sentence,

Acadia denies the allegations. Acadia denies the remainder of the allegations contained in

Paragraph 121 of the Complaint, including all sub-bullet points therein.

       122.    Acadia denies the allegations contained in Paragraph 122 of the Complaint.

       123.    In response to the allegations contained in the first sentence of Paragraph 123 of

the Complaint, Acadia states the allegations contained therein constitute a legal conclusion

requiring no response. To the extent a response is required in response to the first sentence,

Acadia denies the allegations. Acadia denies the remainder of the allegations contained in

Paragraph 123 of the Complaint.

[Alleged] Respondeat Superior

       124.    Acadia denies the allegations contained in Paragraph 124 of the Complaint.

       125.    Acadia denies the allegations contained in Paragraph 125 of the Complaint.

       126.    Acadia denies the allegations contained in Paragraph 126 of the Complaint.

       127.    Acadia denies the allegations contained in Paragraph 127 of the Complaint.

       128.    Acadia denies the allegations contained in Paragraph 128 of the Complaint.

       129.    Acadia denies the allegations contained in Paragraph 129 of the Complaint.

       130.    Acadia denies the allegations contained in Paragraph 130 of the Complaint.

       131.    Acadia denies the allegations contained in Paragraph 131 of the Complaint.




                                               16
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 17 of 29




[Alleged] Negligent Selection, Retention, and/or Supervision

       132.    Acadia denies the allegations contained in Paragraph 132 of the Complaint,

including all sub-bullet points therein.

       133.    Acadia denies the allegations contained in Paragraph 133 of the Complaint.

       134.    In response to the allegations contained in the first sentence of Paragraph 134 of

the Complaint, Acadia states the allegations contained therein constitute a legal conclusion

requiring no response. To the extent a response is required in response to the first sentence,

Acadia denies the allegations. Acadia denies the remainder of the allegations contained in

Paragraph 134 of the Complaint.

       135.    Acadia denies the allegations contained in Paragraph 135 of the Complaint.

       136.    Acadia denies the allegations contained in Paragraph 136 of the Complaint.

       137.    Acadia denies the allegations contained in Paragraph 137 of the Complaint.

       138.    In response to the allegations contained in the first sentence of Paragraph 138 of

the Complaint, Acadia states the allegations contained therein constitute a legal conclusion

requiring no response. To the extent a response is required, Acadia denies the allegations

contained in Paragraph 138 of the Complaint.

       139.    Acadia denies the allegations contained in Paragraph 139 of the Complaint.

       140.    Acadia denies the allegations contained in Paragraph 140 of the Complaint.

       141.    Acadia denies the allegations contained in Paragraph 141 of the Complaint.

[Alleged] Violation of Statute/Negligence Per Se

       142.    Acadia denies the allegations contained in Paragraph 142 of the Complaint.

       143.    Acadia denies the allegations contained in Paragraph 143 of the Complaint.


                                               17
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 18 of 29




       144.      Acadia denies the allegations contained in Paragraph 144 of the Complaint.

       145.      Acadia denies the allegations contained in Paragraph 145 of the Complaint.

       146.      In response to the allegations of Paragraph 146, Acadia states the allegations

contained therein constitute legal conclusions requiring no response. To the extent a response is

required, the allegations of Paragraph 146 of the Complaint are denied.

       147.      Acadia denies the allegations contained in Paragraph 147 of the Complaint.

       148.      Acadia denies the allegations contained in Paragraph 148 of the Complaint.

       149.      Acadia denies the allegations contained in Paragraph 149 of the Complaint.

       150.      In response to the allegations contained in the first sentence of Paragraph 150 of

the Complaint, Acadia states those allegations constitute legal conclusions requiring no response.

To the extent a response is required, Acadia denies the allegations contained in Paragraph 150 of

the Complaint.

       151.      Acadia denies the allegations contained in Paragraph 151 of the Complaint.

       152.      Acadia denies the allegations contained in Paragraph 152 of the Complaint.

       153.      Acadia denies the allegations contained in Paragraph 153 of the Complaint.

[Alleged] Liability of Nondelegable Duty

       154.      In response to the allegations of Paragraph 154 of the Complaint, Acadia states

those allegations constitute legal conclusions requiring no response. To the extent a response is

required, Acadia denies the allegations contained in Paragraph 154.

       155.      In response to the allegations of Paragraph 155 of the Complaint, Acadia states

those allegations constitute legal conclusions requiring no response. To the extent a response is

required, Acadia denies the allegations contained in Paragraph 155.


                                                 18
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 19 of 29




       156.    In response to the allegations of Paragraph 156 of the Complaint, Acadia states

those allegations constitute legal conclusions requiring no response. To the extent a response is

required, Acadia denies the allegations contained in Paragraph 156.

                                         VII. COUNT V
                                 [Alleged] Professional Liability

       157.    In response to the allegations contained in Paragraph 157 of the Complaint,

Acadia incorporates herein its objections and responses to the preceding and succeeding

paragraphs.

       158.    In response to the allegations of Paragraph 158 of the Complaint, Acadia states

those allegations constitute legal conclusions requiring no response. To the extent a response is

required, Acadia denies the allegations contained in Paragraph 158.

       159.    In response to the allegations of Paragraph 159 of the Complaint, Acadia states

those allegations constitute legal conclusions requiring no response. To the extent a response is

required, Acadia denies the allegations contained in Paragraph 159.

       160.    Acadia denies the allegations contained in Paragraph 160 of the Complaint, as the

allegations are overly broad, misleading and argumentative.

       161.    Acadia denies the allegations contained in Paragraph 161 of the Complaint.

       162.    Acadia denies the allegations contained in Paragraph 162 of the Complaint,

including all sub-bullet points therein.

       163.    Acadia denies the allegations contained in Paragraph 163 of the Complaint.

       164.    Acadia denies the allegations contained in Paragraph 164 of the Complaint.

       165.    In response to the allegations contained in the first sentence of Paragraph 165 of

the Complaint, Acadia states those allegations constitute legal conclusions requiring no response.

                                               19
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 20 of 29




To the extent a response is required, Acadia denies the allegations contained in Paragraph 165 of

the Complaint.

       166.      Acadia denies the allegations contained in Paragraph 166 of the Complaint.

       167.      Acadia denies the allegations contained in Paragraph 167 of the Complaint.

       168.      Acadia denies the allegations contained in Paragraph 168 of the Complaint.

                                        VIII. COUNT VI
                               [Alleged] Breach of Fiduciary Duty

       169.      In response to the allegations contained in Paragraph 169 of the Complaint,

Acadia incorporates herein its objections and responses to the preceding and succeeding

paragraphs.

       170.      Acadia denies the allegations contained in Paragraph 170 of the Complaint.

       171.      Acadia denies the allegations contained in Paragraph 171 of the Complaint.

       172.      Acadia denies the allegations contained in Paragraph 172 of the Complaint.

       173.      Acadia denies the allegations contained in Paragraph 173 of the Complaint.

       174.      Acadia denies the allegations contained in Paragraph 174 of the Complaint.

       175.      Acadia denies the allegations contained in Paragraph 175 of the Complaint.

       176.      Acadia denies the allegations contained in Paragraph 176 of the Complaint.

       177.      In response to the allegations contained in the first sentence of Paragraph 177 of

the Complaint, Acadia states the allegations contained therein constitute a legal conclusion

requiring no response. To the extent a response is required in response to the first sentence,

Acadia denies the allegations. Acadia denies the remainder of the allegations contained in

Paragraph 177 of the Complaint.

       178.      Acadia denies the allegations contained in Paragraph 178 of the Complaint.

                                                 20
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 21 of 29




       179.   Acadia denies the allegations contained in Paragraph 179 of the Complaint.

       180.   Acadia denies the allegations contained in Paragraph 180 of the Complaint.

                                     IX. COUNT VII
               [Alleged] Breach of Contract Third-Party Beneficiary Claims

       181.   In response to the allegations contained in Paragraph 181 of the Complaint,

Acadia incorporates herein its objections and responses to the preceding and succeeding

paragraphs.

       182.   The allegations in Paragraph 182 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 182 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in Paragraph 182 of the Complaint and,

therefore, denies the same and demands strict proof of same.

       183.   The allegations in Paragraph 183 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 183 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in Paragraph 183 of the Complaint and,

therefore, denies the same and demands strict proof of same.

       184.   The allegations in Paragraph 184 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 184 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in Paragraph 184 of the Complaint and,

therefore, denies the same and demands strict proof of same.

       185.   The allegations in Paragraph 185 are specifically directed at another Defendant

                                               21
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 22 of 29




and, therefore, no response to the allegations contained in Paragraph 185 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in Paragraph 185 of the Complaint and,

therefore, denies the same and demands strict proof of same.

       186.      The allegations in Paragraph 186 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 186 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in Paragraph 186 of the Complaint and,

therefore, denies the same and demands strict proof of same.

       187.      Acadia denies the allegations contained in Paragraph 187 of the Complaint.

       188.      Acadia denies the allegations contained in Paragraph 188 of the Complaint.

       189.      Acadia denies the allegations contained in Paragraph 189 of the Complaint.

       190.      Acadia denies the allegations contained in Paragraph 190 of the Complaint.

       191.      Acadia denies the allegations contained in Paragraph 191 of the Complaint.

       192.      Acadia denies the allegations contained in Paragraph 192 of the Complaint.

       193.      Acadia denies the allegations contained in Paragraph 193 of the Complaint.

       194.      Acadia denies the allegations contained in Paragraph 194 of the Complaint.

       195.      Acadia denies the allegations contained in Paragraph 195 of the Complaint.

       196.      In response to the allegations contained in the first sentence of Paragraph 196 of

the Complaint, Acadia states those allegations constitute legal conclusions requiring no response.

To the extent a response is required, Acadia denies the allegations contained in Paragraph 196 of

the Complaint.


                                                 22
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 23 of 29




       197.   Acadia denies the allegations contained in Paragraph 197 of the Complaint.

       198.   Acadia denies the allegations contained in Paragraph 198 of the Complaint.

       199.   Acadia denies the allegations contained in Paragraph 199 of the Complaint.

                                      X. COUNT VIII
                      [Alleged] Breach of Covenant of Good Faith and
                        Fair Dealing Third-Party Beneficiary Claims

       200.   In response to the allegations contained in Paragraph 200 of the Complaint,

Acadia incorporates herein its objections and responses to the preceding and succeeding

paragraphs.

       201.     In response to the allegations contained in Paragraph 201 of the Complaint,

Acadia states those allegations constitute legal conclusions requiring no response. To the extent

a response is required, Acadia denies the allegations contained in Paragraph 201 of the

Complaint concerning the existence of any contract.

       202.   Acadia denies the allegations contained in Paragraph 202 of the Complaint.

       203.   Acadia denies the allegations contained in Paragraph 203 of the Complaint.

       204.   Acadia denies the allegations contained in Paragraph 204 of the Complaint.

       205.   In response to the allegations contained in the first sentence of Paragraph 205 of

the Complaint, Acadia states the allegations contained therein constitute a legal conclusion

requiring no response. To the extent a response is required in response to the first sentence,

Acadia denies the allegations. Acadia denies the remainder of the allegations contained in

Paragraph 205 of the Complaint.

       206.   Acadia denies the allegations contained in Paragraph 206 of the Complaint.

       207.   Acadia denies the allegations contained in Paragraph 207 of the Complaint.


                                               23
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 24 of 29




       208.    Acadia denies the allegations contained in Paragraph 208 of the Complaint.

                                       XI. COUNT IX
                        [Alleged] Unfair Practices Act (“UPA”) Claims

       209.    In response to the allegations contained in Paragraph 209 of the Complaint,

Acadia incorporates herein its objections and responses to the preceding and succeeding

paragraphs.

       210.    Acadia denies the allegations contained in Paragraph 210 of the Complaint.

       211.    In response to the allegations of Paragraph 211 of the Complaint, Acadia states

those allegations constitute legal conclusions requiring no response. To the extent a response is

required, Acadia denies the allegations contained in Paragraph 211 of the Complaint.

       212.    Acadia denies the vague, unclear and over broad allegations contained in

Paragraph 212 of the Complaint.

       213.    The allegations in Paragraph 213 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 213 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the vague, unclear allegations and partial statements contained in

Paragraph 213 of the Complaint and, therefore, denies the same.

       214.    The allegations in Paragraph 214 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 214 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the vague, unclear allegations and partial statements contained in

Paragraph 214 of the Complaint and, therefore, denies the same.

       215.    The allegations in Paragraph 215 are specifically directed at another Defendant

                                                24
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 25 of 29




and, therefore, no response to the allegations contained in Paragraph 215 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the vague, unclear allegations and partial statements contained in

Paragraph 215 of the Complaint and, therefore, denies the same.

       216.            The allegations in Paragraph 216 are specifically directed at another

Defendant and, therefore, no response to the allegations contained in Paragraph 216 is required

of Acadia. To the extent a response is required, Acadia is without knowledge or information

sufficient to form a belief as to the truth of the vague, unclear allegations and partial statements

contained in Paragraph 216 of the Complaint and, therefore, denies the same.

       217.    The allegations in Paragraph 217 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 217 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the vague, unclear allegations and partial statements contained in

Paragraph 217 of the Complaint and, therefore, denies the same.

       218.    The allegations in Paragraph 218 are specifically directed at another Defendant

and, therefore, no response to the allegations contained in Paragraph 218 is required of Acadia.

To the extent a response is required, Acadia is without knowledge or information sufficient to

form a belief as to the truth of the vague, unclear allegations and partial statements contained in

Paragraph 218 of the Complaint and, therefore, denies the same.

       219.    Acadia denies the allegations contained in Paragraph 219 of the Complaint.

       220.    Acadia denies the allegations contained in Paragraph 220 of the Complaint,

including all sub-bullet points therein.


                                                25
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 26 of 29




       221.   Acadia denies the allegations contained in Paragraph 221 of the Complaint.

       222.   Acadia denies the allegations contained in Paragraph 222 of the Complaint.

       223.   Acadia denies the allegations contained in Paragraph 223 of the Complaint.

       224.   Acadia denies the allegations contained in Paragraph 224 of the Complaint.

       225.   Acadia denies the allegations contained in Paragraph 225 of the Complaint.

       226.   In response to the allegations contained in the first sentence of Paragraph 226 of

the Complaint, Acadia states the allegations contained therein constitute a legal conclusion

requiring no response. To the extent a response is required in response to the first sentence,

Acadia denies the allegations. Acadia denies the remainder of the allegations contained in

Paragraph 226 of the Complaint.

       227.   Acadia denies the allegations contained in Paragraph 227 of the Complaint.

       228.   Acadia denies the allegations contained in Paragraph 228 of the Complaint.

       229.   Acadia denies the allegations contained in Paragraph 229 of the Complaint.

                                XII. [ALLEGED] DAMAGES

       230.   In response to the allegations contained in Paragraph 230 of the Complaint,

Acadia incorporates herein its objections and responses to the preceding and succeeding

paragraphs.

       231.   Acadia denies the allegations contained in Paragraph 231 of the Complaint.

                                      XIV. JURY DEMAND

       232.   In response to the request for a jury trial contained in Paragraph 232 of the

Complaint, no response is required.

       233.   In response to Plaintiff’s prayer for judgment and damages, Acadia denies that


                                              26
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 27 of 29




any judgment or damages should be granted against it.

       234.     All of the allegations and averments in Plaintiff’s Complaint relating to Acadia

not hereinabove specifically admitted, explained, answered and/or denied, are here and now

denied as if specifically denied.

                                    AFFIRMATIVE DEFENSES

       1.       Pursuant to Rule 12(b)(3) and 28 U.S.C. 1404(a), Defendant Acadia Healthcare

Company, Inc. hereby asserts affirmative defenses as to venue in this matter.

       2.       Pursuant to Rule 12(b)(6), Defendant Acadia Healthcare Company, Inc. asserts

Plaintiff’s Complaint fails, in whole or in part, to state a claim against Acadia upon which relief

can be granted.

       3.       Acadia Healthcare Company, Inc. is not a proper party to this matter and should

be dismissed.

       4.       Acadia did not breach any duties to R.B. and R.B. has not suffered any damages

or injuries as a result of any acts or omissions on the part of Acadia.

       5.       If Acadia were negligent or at fault, which it specifically denies, then other

individuals or entities, whether or not named or identified in this lawsuit, were also negligent or

at fault. The negligence or fault of those individuals or entities amounts to comparative fault

which should be used to eliminate, decrease, or offset, in whole or in part, any recovery Plaintiff

seeks to obtain against Acadia.

       6.       If R.B. was damaged as alleged, which is specifically denied, such damage

resulted from one or more of R.B.’s preexisting medical conditions which predated any alleged

negligence by Acadia and for which Acadia may not be held responsible.


                                                 27
     6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 28 of 29




        7.      If R.B. was damaged as alleged, which is specifically denied, such damage

resulted from one or more unavoidable complications for which Acadia may not be held

responsible.

        8.      If R.B. was damaged as alleged, which is specifically denied, such damage was

proximately caused by an independent and intervening cause, thereby barring any recovery by

Plaintiff against Acadia.

        9.      R.B. failed to mitigate her damages, if any.

        10.     Acadia states that the alleged injuries or damages suffered by R.B., which are

specifically denied, were the proximate result of an independent and superseding cause (or

causes), thereby barring recovery herein by Plaintiff against Acadia.

        11.     To the extent that discovery reveals that R.B.’s Complaint is barred by a failure to

join a party (or parties), that defense is asserted herein to preserve it.

        12.     The affirmative defenses set forth herein are preliminary as they are made without

the benefit of all the facts underlying or pertaining to Plaintiff’s claims. Acadia reserves the right

to amend its Answer and assert additional affirmative defenses.

        WHEREFORE, Acadia respectfully requests that all of Plaintiff’s claims and causes of

action against it be dismissed, that judgment be granted in its favor, that it be granted recovery of

its costs, including attorneys’ fees, and that the Court award it any other relief to which it may be

entitled.




                                                   28
      6:19-cv-00338-JFH Document 9 Filed in ED/OK on 05/09/19 Page 29 of 29




                                         Respectfully submitted,

                                         SERPE, JONES, ANDREWS,
                                         CALLENDER &BELL, PLLC

                                         By: /s/ Ryan L. Clement
                                                Ryan L. Clement
                                                Federal Bar No. 19-106
                                                Melanie Frassanito
                                                Federal Bar No. 99-261
                                                rclement@serpejones.com
                                                mfrassanito@serpejones.com
                                         America Tower
                                         2929 Allen Parkway, Suite 1600
                                         Houston, Texas 77019
                                         Telephone: (713) 452-4400
                                         Facsimile: (713) 452-4499

                                         ATTORNEYS FOR DEFENDANT,
                                         ACADIA HEALTHCARE COMPANY, INC.

                              CERTIFICATE OF SERVICE

       On this 9th day of May, 2019, a true and correct copy of the above and foregoing was
forwarded to all counsel of record.



                                                 /s/ Ryan L. Clement
                                                 Ryan L. Clement
1012793




                                            29
